DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/IB2019/055836, being filed on July 9, 2019.
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed July 18, 2018, as Application No. 62/696,501.

Information Disclosure Statement
The information disclosure statement filed March 26, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on January 8, 2021.  These drawings are approved.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-13, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gundel (Pat Num 9,355,755) in view of McMahon (Pat Num 3,496,281).  Gundel discloses a ribbon cable (Figs 1-9C) that comprises a structured dielectric layer adjacent to the internal conductor of the cable to create electrical transmission with higher propagation speed, lower weight, and smaller size, while also maintaining greater dielectric constant consistency and greater crush resistance (Col 4, lines 31-38).   Specifically, with respect to claim 1, Gundel discloses a ribbon cable (1040C, Fig 9C) comprising a plurality of conductors (1011B, Fig 9C) extending along a length of the ribbon cable (1040C) and a structured insulative tape (1020C & 1030C) comprising a plurality of spaced apart supports forming alternating first (1025C & .
	While Gundel discloses that the dielectric tape is wrapped around the plurality of conductors, Gundel doesn’t necessarily disclose that the tape is helically wrapped (claim 1, 12, & 23), nor the tape being helically wrapped at a pitch greater than the projected width, a difference between the pitch and the projected width defining a helical gap between adjacent wraps of the structured insulative tape, the helical gap greater than the projected width by at least a factor of 2 (claim 6), nor the pinched portions of the conductor set only on one side of the ribbon cable (claim 20).
	McMahon teaches a ribbon cable (Fig 21) comprises a structured insulative tape that provides the cable more flexibility and strength (Col 3, lines 62-68).  Specifically, with respect to claims 1, 12, & 23, McMahon teaches a cable (Fig 22) comprising two conductors (72, 72), wherein the conductors (72, 72) are surrounded by a structured 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the ribbon cable of Gundel to comprise the structured insulative tape to be helically wrapped configuration as taught by McMahon because McMahon teaches that such a configuration provides a ribbon cable (Fig 21) comprises a structured insulative tape that provides the cable more flexibility and strength (Col 3, lines 62-68).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various cables having structurally insulative tapes.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 11, 2021